The plaintiff in error was convicted on an information charging that he did maintain and operate a certain place where divers persons were permitted to congregate for the purpose of drinking intoxicating liquor, in Oklahoma City, and in accordance with the verdict of the jury he was sentenced to pay a fine of *Page 332 
$250 and confinement in the county jail for 60 days. The judgment and sentence was entered on May 4, 1925. An appeal by case-made was filed in this court September 1st. No brief has been filed and no appearance made in behalf of plaintiff in error in this court, and when reached for final submission the case was submitted on the record.
In cases of this kind, we do not consider it the duty of this court to go into a careful examination of the evidence to determine whether or not the trial court erred in the admission or rejection of testimony. We have examined the information, the instructions of the court and the judgment and sentence, and we find no error which would warrant a reversal.
The judgment of the lower court is therefore affirmed.
EDWARDS and DAVENPORT, JJ., concur.